              Case 5:16-cr-00519-LHK Document 410 Filed 08/11/21 Page 1 of 3



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     GRAHAM ARCHER
 3   SEVERA KEITH
     Assistant Federal Public Defenders
 4
     8th Floor - Suite 820
 5   55 South Market Street
     San Jose, CA 95113
 6   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 7   Email:        Severa_Keith@fd.org

 8
     Counsel for Defendant Wolfenbarger
 9

10
                                   IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                               SAN JOSE DIVISION
13

14
       UNITED STATES OF AMERICA,                              Case No.: CR 16-519 LHK
15
                      Plaintiff,                              DEFENDANT’S RESPONSE TO
16                                                            COURT’S PROPOSED INSTRUCTION
              v.                                              RE: MARCEAU TESTIMONY
17
      JOHN WOLFENBARGER,                                      Court:          Hon. Lucy H. Koh
18
                      Defendant.                              Hearing Date:   TBA
19

20

21          The defense respectfully submits the following response to the Court’s proposed instruction
22   regarding the testimony of Agent Marceau based on hearsay. The defense proposes additions or
23   modifications to the Court’s proposed instruction as indicated by underlined text.
24          Specifically, the defense requests that the Court add a second paragraph instructing the jury that
25   it may not consider testimony by Agent Marceau in which he made factual assertions that were based
26   on hearsay statements by third parties, and requests that the Court then introduce what would now be
27   the third paragraph with “As one example, . . . .”
28          Due to the pervasive nature of Agent Marceau’s reliance on hearsay to make factual assertions,

     DEF. RESP. RE: MARCEAU TESTIMONY INSTR.
     WOLFENBARGER, CR 16-519–432 LHK
                                                          1
               Case 5:16-cr-00519-LHK Document 410 Filed 08/11/21 Page 2 of 3



 1   the defense respectfully submits that this additional language is warranted.
 2

 3
      Dated:     August 11, 2021                            Respectfully submitted,
 4
                                                            GEOFFREY HANSEN
 5                                                          Acting Federal Public Defender
                                                            Northern District of California
 6
                                                                      /S
 7
                                                            GRAHAM ARCHER
 8                                                          Assistant Federal Public Defender

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. RESP. RE: MARCEAU TESTIMONY INSTR.
     WOLFENBARGER, CR 16-519–432 LHK
                                                        2
              Case 5:16-cr-00519-LHK Document 410 Filed 08/11/21 Page 3 of 3



 1

 2                                             INSTRUCTION NO. 21
 3
                       INSTRUCTION REGARDING CHAT STATEMENTS,
 4            AND STRIKING LIMITED TESTIMONY RE: GOVERNMENT EXHIBIT No. 3
 5          The Court has instructed you that any statements made by anyone other than “jrwolfen02” in
 6   the chats in Government Exhibit Nos. 3, 5, 7, 8 and 12 are not offered to prove the truth of the matter
 7   asserted in those statements.
 8          For this reason, I further instruct you that you may not consider testimony by Agent Marceau in
 9   which he relied on statements by anyone other than “jrwolfen02” to make factual assertions or offer
10   factual opinions.
11          As one example, as to the chat in Government Exhibit No. 3, I further instruct you that the
12   Court strikes, and the jury may not consider, Agent Marceau’s testimony that a speaker in the chat
13   was a school-aged child based on that speaker’s discussion of going to a Christmas party at a school
14   or that the speakers in the chat changed.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. RESP. RE: MARCEAU TESTIMONY INSTR.
     WOLFENBARGER, CR 16-519–432 LHK
                                                        3
